Title: Joseph C. Cabell to James Madison, 13 March 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Williamsburg
                                
                                Mar: 13. 1829.
                            
                        
                         
                        I send you by the mail which will bring you this, a copy of the pamphlet containing your letters, with the
                            additional documents respecting Mr. Jefferson’s opinions, suggested to me by Mr. Rives. 2000 copies had been printed
                            before these were handed to the printer. He then printed 500 Copies with the extra appendix. And the latter will go with
                            all future copies. I received a letter from Mr. White the printer, by the last mail, written in high spirits, from which I
                            infer the letters are in increasing demand. I am sending these pamphlets sparsim, to my acquaintance
                            over the state, besides about 900 copies that have gone to the various counties of my late district. There is now
                            some thing like an organized party in the State, engaged in counteracting the Anti Tariff party. My feeble exertions will
                            be continued as soon as my health will permit. But it is still bad, insomuch that I am again under the care of a
                            physician. As soon as I am better, I wish to say a few words more, explanatory of my personal course in the winter, which
                            I fear, in some respects, may not be altogether satisfactory to you. I know your situation, & do not expect you to
                            give yourself the trouble to write me as others do. This would be unreasonable. My health is such as to forbid me to write
                            more at this time. Most resy. & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    